Case 1:19-cv-01073-WMS Document 13-6 Filed 09/04/19 Page 1of1

ATTORNEY DATABASE INFORMATION
For Newly-Admitted Attorneys

Print Form

The Clerk's Office maintains a computerized database of attorneys admitted in the District.
To ensure the data we enter for you is correct, please fill out the form below and submit
it with your other papers when you are admitted. Our local rules require you to report

name, firm affiliation, office address or phone number changes within 30 days.

 

Attorney Database Input Sheet.

 

Please print. If you use two surnames or have a hyphenated surname, please
indicate how you would like the name entered into our records, i.e., first surname as
middle name, both surnames in last name field, etc.

First Name: Barbara

 

Middle Name or Initial: 1:

 

Last Name; Chisholm

 

Firm: Altshuler Berzon LLP

 

Address: 177 Post Street

 

 

Suite: Suite 300

City: San Francisco State: CA Zip: eee

 

 

 

Phone: 418 421. 7151 FAX: 415 .362 _8064

Bar ID Number; CA: 224656 “Required

Date Applied: i i Date Admitted: i /

Method of Admission: Pre hac vice (petition, certificate of

good standing, pro hac vice)

 

 

 
